NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                       IN THE DISTRICT COURT OF APPEAL

                                       OF FLORIDA

                                       SECOND DISTRICT

LANDRICK DONYELL EDWARDS,        )
                                 )
           Appellant,            )
                                 )
v.                               )               Case No. 2D17-4386
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed November 30, 2018.

Appeal from the Circuit Court for
Hillsborough County; Laura Ward,
Judge.

Howard L. Dimmig, II, Public Defender,
and Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.